As filed with the Securities and Exchange Commission on November 25, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. CONTRAVISORY STRATEGIC EQUITY FUND SCHEDULE OF INVESTMENTS at September 30, 2013 (Unaudited) Shares COMMON STOCKS: 98.6% Fair Value Administrative and Support Services: 2.9% Moody's Corp. $ Apparel Manufacturing: 2.6% Cintas Corp. Broadcasting (except Internet): 5.4% CBS Corp. - Class B Scripps Networks Interactive, Inc. - Class A Chemical Manufacturing: 9.0% Avon Products, Inc. Colgate-Palmolive Co. Gilead Sciences, Inc.* Computer and Electronic Product Manufacturing: 10.0% International Rectifier Corp.* JDS Uniphase Corp.* Raytheon Co. SanDisk Corp. Credit Intermediation and Related Activities: 7.5% Bank of America Corp. Citigroup, Inc. Northern Trust Corp. Food Manufacturing: 2.6% The J.M. Smucker Co. Health and Personal Care Stores: 2.3% CVS Caremark Corp. Hospitals: 2.5% Community Health Systems, Inc. Insurance Carriers and Related Activities: 10.4% American International Group, Inc. Cincinnati Financial Corp. HCC Insurance Holdings, Inc. Verisk Analytics, Inc. - Class A* Machinery Manufacturing: 7.8% Dril-Quip, Inc.* FMC Technologies, Inc.* Ingersoll-Rand PLC Management of Companies and Enterprises: 2.5% Goldman Sachs Group, Inc. Merchant Wholesalers, Nondurable Goods: 2.5% Ashland, Inc. Shares COMMON STOCKS: 98.6% (Continued) Fair Value Motor Vehicle and Parts Dealers: 2.5% CarMax, Inc.* $ Professional, Scientific and Technical Services: 7.5% Amgen, Inc. Convergys Corp. MasterCard, Inc. - Class A Publishing Industries (except Internet): 2.6% Informatica Corp.* Rail Transportation: 2.5% Kansas City Southern Support Activities for Mining: 2.7% Halliburton Co. Transportation Equipment Manufacturing: 10.8% Autoliv, Inc. Ford Motor Co. Gentex Corp. United Technologies Corp. Utilities: 2.0% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $8,163,011) SHORT-TERM INVESTMENTS: 1.4% MONEY MARKET FUNDS: 1.4% Fidelity Institutional Money Market Portfolio, 0.042%1 TOTAL SHORT-TERM INVESTMENTS (Cost $149,933) TOTAL INVESTMENTS IN SECURITIES: 100.0% (Cost $8,312,944) Liabilities in Excess of Other Assets: 0.0% ) TOTAL NET ASSETS: 100.0% $ PLC Public Limited Company * Non-income producing security. 1 Annualized seven-day yield as of September 30, 2013. The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2013 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. Generally Accepted Accounting Principles establish a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
